DECISION DELIVERED FOR THE COURT
MASANIAI, Presiding Judge.
This action concerns registration of the matai title Sala of Fagasa Village, Tutuila Island, pursuant to Title VI of the Code of American Samoa. It was stipulated that all parties met the requirements of C.A.S. 6.0101 and C.A.S. 6.0104.
After consideration of the evidence herein and the law of the case the Court makes its findings, conclusions of law and judgment as follows:
FINDINGS OF FACT
1. The title Sala, sometimes formerly referred to as Vaetusala or Vaetu’usala, originating in the Village of Fagasa, Tutuila Island, became vacant in 1966, on the death of Sala Ationo.
2. All parties are members of the Sala family.
3. Notice of the filing of the claims of succession of all parties was duly given by the Territorial Registrar by posting a notice thereof in the English and Samoan languages on the bulletin board in front of the Administration Building in Fagatogo and in two public places in Fagasa.
*234. None of the claimants were supported by a majority or plurality of the clans of the Sala family.
5. Samiu E. Sala prevails over Onosa’i Sataua, Objector, in the following considerations under C.A.S. 6.0107:
a. Hereditary right as all parties stipulated that Onosa’i Sataua has 1/i6th Sala blood, whereas Samiu E. Sala has Sala blood.
b. Forcefulness, character, personality, and knowledge of Samoan customs. Claimant Samiu E. Sala’s forcefulness and character has been particularly demonstrated by his performance in a position of great responsibility in the Department of Education.
c. Value to family, village of Fagasa and country.
CONCLUSIONS OF LAW
1. As used in C.A.S. 6.0107, the phrase “The value of the holder of the matai title to the family, the village and the country” is construed to refer to the expected future value of a particular claimant if he were to be registered as holder of the matai title.
2. The Claimant Samiu E. Sala is determined by law to have the highest right to the matai title Sala.
JUDGMENT
Accordingly, it is the decision of this Court, and it is hereby ORDERED, ADJUDGED AND DECREED:
. 1. The name of Samiu E. Sala is certified to the Territorial Registrar for registration as the holder of the matai title Sala, originating in the Village of Fagasa, providing that prior to registration the successful claimant shall resign any other matai title which he then holds.
2. After the decision in this case has become final, the Territorial Registrar shall issue to the successful claimant a certificate of registration.
*243. At that time the Clerk of the High Court will return any exhibit to a party upon his application therefor.
4. Court costs in the amount of $37.50 are assessed against Onosa’i Sataua to be paid within thirty days after the decision herein is final.
5. The Clerk of the High Court is instructed to docket this decision and furnish copies thereof to counsel and to the Territorial Registrar.